FILED
                           NOT FOR PUBLICATION                             JUL 08 2014

                                                                      MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


SHIRONG CHEN,                                 No. 11-72147

             Petitioner,                      Agency No. A099-396-939

  v.
                                              ORDER
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


Before: SCHROEDER, LIPEZ*, and CALLAHAN, Circuit Judges.

       The government’s motion to amend decision is GRANTED. The last

sentence of the disposition will be amended to add “and the case is REMANDED

to the Board of Immigration Appeals.”




       *
             The Honorable Kermit Victor Lipez, Senior United States Circuit
Judge for the First Circuit, sitting by designation.